Name: Commission Regulation (EC) NoÃ 780/2006 of 24 May 2006 amending Annex VI to Council Regulation (EEC) NoÃ 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: food technology;  health;  foodstuff
 Date Published: nan

 25.5.2006 EN Official Journal of the European Union L 137/9 COMMISSION REGULATION (EC) No 780/2006 of 24 May 2006 amending Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular the second indent of Article 13 thereof, Whereas: (1) Pursuant to Article 5(8) of Regulation (EEC) No 2092/91, limitative lists of the ingredients and substances referred to in paragraph 3(c) and (d) and paragraph 5a(d) and (e) of that Article shall be established in Sections A and B of Annex VI to that Regulation. The conditions of use of these ingredients and substances may be specified. (2) Further to the introduction of rules for organic production of livestock and livestock products in Regulation (EEC) No 2092/91, it is necessary to adapt those lists in order to include substances used in the processing of products intended for human consumption which contain ingredients from animal origin. (3) It is also necessary to define additives that may be used for the preparation of fruit wines other than wines covered by Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (2). (4) Regulation (EEC) No 2092/91 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up in accordance with Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EEC) No 2092/91 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Regulation (EC) No 699/2006 (OJ L 121, 6.5.2006, p. 36). (2) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). ANNEX Annex VI to Regulation (EEC) No 2092/91 is amended as follows: 1. The text under the heading GENERAL PRINCIPLES is amended as follows: (a) The first paragraph is replaced by the following: Sections A, B and C cover the ingredients and processing aids which may be used in the preparation of foodstuffs composed essentially of one or more ingredients of plant and/or animal origin, referred to in Article 1(1)(b) of this Regulation, with the exception of wines covered by Council Regulation (EC) No 1493/1999 (1). Products of animal origin bearing an indication referring to the organic production method, which have been lawfully produced before the date of application of Commission Regulation (EC) No 780/2006 (2), may be marketed until stocks are exhausted. (b) The second paragraph is replaced by the following: When a foodstuff is composed of ingredients of plant and animal origin, the rules established in Article 3 of Directive 95/2/EC of the European Parliament and of the Council (3) shall apply. The inclusion in Sub-section A.1 of sodium nitrite and potassium nitrate shall be re-examined before 31 December 2007, with a view to limiting or withdrawing the use of these additives. 2. Section A is amended as follows: (a) Subsection A.1 is replaced by the following: A.1. Food additives, including carriers Code Name Preparation of foodstuffs of plant origin Preparation of foodstuffs of animal origin Specific conditions E 153 Vegetable carbon X Ashy goat cheese Morbier cheese E 160b Annatto, Bixin, Norbixin X Red Leicester cheese Double Gloucester cheese Scottish cheddar Mimolette cheese E 170 Calcium carbonate X X Shall not be used for colouring or calcium enrichment of products E 220 Or Sulphur dioxide X X In fruit wines (5) without added sugar (including cider and perry) or in mead: 50 mg (4) For cider and perry prepared with addition of sugars or juice concentrate after fermentation: 100 mg (4) E 224 Potassium metabisulphite X X E 250 Or Sodium nitrite X Meat products (8) For E 250: indicative ingoing amount expressed as NaNO2: 80 mg/kg For E 252: indicative ingoing amount expressed as NaNO3: 80 mg/kg For E 250: maximum residual amount expressed as NaNO2: 50 mg/kg For E 252: maximum residual amount expressed as NaNO3: 50 mg/kg E 252 Potassium nitrate X E 270 Lactic acid X X E 290 Carbon dioxide X X E 296 Malic acid X E 300 Ascorbic acid X X Meat products (7) E 301 Sodium ascorbate X Meat products in connection with nitrites or nitrates (7) E 306 Tocopherol-rich extract X X Anti-oxidant for fats and oils E 322 Lecithins X X Milk products (7) E 325 Sodium lactate X Milk-based and meat products E 330 Citric acid X E 331 Sodium citrates X E 333 Calcium citrates X E 334 Tartaric acid (L(+) ) X E 335 Sodium tartrates X E 336 Potassium tartrates X E 341 (i) Monocalcium-phosphate X Raising agent for self raising flour E 400 Alginic acid X X Milk-based products (7) E 401 Sodium alginate X X Milk-based products (7) E 402 Potassium alginate X X Milk-based products (7) E 406 Agar X X Milk-based and meat products (7) E 407 Carrageenan X X Milk-based products (7) E 410 Locust bean gum X X E 412 Guar gum X X E 414 Arabic gum X X E 415 Xanthan gum X X E 422 Glycerol X For plant extracts E 440 (i) Pectin X X Milk-based products (7) E 464 Hydroxypropyl methyl cellulose X X Encapsulation material for capsules E 500 Sodium carbonates X X Dulce de leche  (6) and soured-cream butter (7) E 501 Potassium carbonates X E 503 Ammonium carbonates X E 504 Magnesium carbonates X E 509 Calcium chloride X Milk coagulation E 516 Calcium sulphate X Carrier E 524 Sodium hydroxide X Surface treatment of LaugengebÃ ¤ck  E 551 Silicon dioxide X Anti-caking agent for herbs and spices E 553b Talc X X Coating agent for meat products E 938 Argon X X E 939 Helium X X E 941 Nitrogen X X E 948 Oxygen X X (b) Subsection A.4, is replaced by the following: A.4. Micro-organism preparations Any preparations of micro-organisms normally used in food processing, with the exception of genetically modified micro-organisms within the meaning of Directive 2001/18/EC of the European Parliament and of the Council (9). (c) The following Sub-section A.6. is added: A.6. Use of certain colours for stamping products In the case where colours are used for stamping eggshells, Article 2(9) of Directive 94/36/EC of the European Parliament and of the Council (10) shall apply. 3. Section B is replaced by the following: SECTION B  PROCESSING AIDS AND OTHER PRODUCTS, WHICH MAY BE USED FOR PROCESSING OF INGREDIENTS OF AGRICULTURAL ORIGIN FROM ORGANIC PRODUCTION REFERRED TO IN ARTICLE 5(3)(D) AND ARTICLE 5(5A)(E) OF REGULATION (EEC) No 2092/91 Name Preparation of foodstuffs of plant origin Preparation of foodstuffs of animal origin Specific conditions Water X X Drinking water within the meaning of Council Directive 98/83/EC (12) Calcium chloride X Coagulation agent Calcium carbonate X Calcium hydroxide X Calcium sulphate X Coagulation agent Magnesium chloride (or nigari) X Coagulation agent Potassium carbonate X Drying of grapes Sodium carbonate X Sugar(s) production Citric acid X Oil production and hydrolysis of starch Sodium hydroxide X Sugar(s) production Oil production from rape seed (Brassica spp) Sulphuric acid X Sugar(s) production Isopropanol (propanol-2-ol) X In the crystallisation process in sugar preparation; in due respect of the provisions of Council Directive 88/344/EEC, for a period expiring on 31/12/2006 Carbon dioxide X X Nitrogen X X Ethanol X X Solvent Tannic acid X Filtration aid Egg white albumen X Casein X Gelatin X Isinglass X Vegetal oils X X Greasing, releasing or anti-foaming agent Silicon dioxide gel or colloÃ ¯dal solution X Activated carbon X Talc X Bentonite X X Sticking agent for mead (11) Kaolin X X Propolis (11) Diatomaceous earth X Perlite X Hazelnut shells X Rice meal X Beeswax X Releasing agent Carnauba wax X Releasing agent (1) OJ L 179, 14.7.1999, p. 1. (2) OJ L 137, 25.5.2006, p. 9. (3) OJ L 61, 18.3.1995, p. 1. (4) Maximum levels available from all sources, expressed as SO2 in mg/l. (5) In this context, fruit wine  is defined as wine made from fruits other than grapes. (6) Dulce de leche  or Confiture de lait  refers to a soft, luscious, brown cream, made of sweetened, thickened milk (7) The restriction concerns only animal products. (8) This additive can only be used if it has been demonstrated to the satisfaction of the competent authority that no technological alternative giving the same sanitary guarantees and/or allowing to maintain the specific features of the product, is available. (9) OJ L 106, 17.4.2001, p. 1. (10) OJ L 237, 10.9.1994, p. 13. (11) The restriction concerns only animal products. Preparations of micro-organisms and enzymes: Any preparations of micro-organisms and enzymes normally used as processing aids in food processing, with the exception of genetically modified micro-organisms and with the exception of enzymes derived from genetically modified organisms  within the meaning of Directive 2001/18/EC. (12) OJ L 330, 5.12.1998, p. 32.